ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 1 June 2022 for the application filed 28 October 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 1 June 2022, with respect to claims 1-3, 6-11, and 14-24 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-3, 6-11, and 14-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 6-11, and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a rotor hub comprising a pitch spider, the pitch spider comprising a central body and a plurality of pitch spider legs extending from the central body; a plurality of rotor blade assemblies, each rotor blade assembly comprising a rotor blade, a pitch adapter joined to the rotor blade and connecting the rotor blade to the rotor hub, and a pitch horn; and a plurality of pitch horn joints each joining one of the plurality of rotor blade assemblies to a corresponding one of the plurality of pitch spider legs, each pitch horn joint comprising: a pitch horn joint bolt extending from the pitch horn of the rotor blade assembly to the pitch spider leg along a pitch horn joint axis, the pitch horn joint bolt fixed to the pitch horn; a spherical bearing having an inner ring and an outer ring; and a slider sleeve coupled between the spherical bearing and the pitch horn joint bolt, the slider sleeve enabling the pitch horn to translate relative to the pitch spider leg along the pitch horn joint axis” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-3, 6-8 and 21-24 depend from claim 1 and are therefore also found allowable.
Regarding Claim 9, the prior art of record fails to disclose or teach “a rotor hub comprising a pitch spider, the pitch spider comprising a central body and a plurality of pitch spider legs extending from the central body; a plurality of rotor blades, each of the plurality of rotor blades corresponding to one of the plurality of pitch spider legs; a plurality of pitch adapters, each pitch adapter joined to a respective one of the plurality of rotor blades, and each pitch adapter comprising a pitch horn; and a plurality of pitch horn joints each joining one of the plurality of pitch adapters to a corresponding one of the plurality of pitch spider legs, each pitch horn joint comprising: a pitch horn joint bolt extending from the pitch horn of the pitch adapter to the pitch spider leg along a pitch horn joint axis, the pitch horn joint bolt fixed to the pitch horn of the pitch adapter; a spherical bearing having an inner ring and an outer ring; and a slider sleeve coupled between the spherical bearing and the pitch horn joint bolt, the slider sleeve enabling the pitch horn to translate relative to the pitch spider leg along the pitch horn joint axis” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 9 is neither anticipated nor made obvious by the prior art of record.  Claims 10-11 and 13-16 depend from claim 9 and are therefore also found allowable.
Regarding Claim 17, the prior art of record fails to disclose or teach “a pitch horn joint bolt extending along a pitch horn joint axis from a pitch horn of the pitch adapter to a pitch spider leg of the pitch spider, the pitch horn joint bolt fixed to the pitch horn of the pitch adapter; a spherical bearing having an inner ring and an outer ring; and a slider sleeve coupled between the spherical bearing and the pitch horn joint bolt, the slider sleeve enabling the pitch horn of the pitch adapter to translate relative to the pitch spider leg along the pitch horn joint axis” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 17 is neither anticipated nor made obvious by the prior art of record.  Claims 18-20 depend from claim 17 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        17 June 2022